 



Exhibit 10.22
LEASE EXTENSION AGREEMENT
THIS LEASE EXTENSION AGREEMENT (“Agreement”) is entered into this 31st day of
July, 2006, by and between MACTARNAHAN LIMITED PARTNERSHIP, an Oregon limited
partnership (“Landlord”), and PBC ACQUISITION, LLC, a Delaware limited liability
company (“Tenant”).
Recital
     A. Landlord, as landlord, and Tenant, as tenant, entered into that certain
Indenture of Lease (the “Brewery Lease”) dated effective July 31, 2004, for all
portions of the Building located at 2730 NW 31st Avenue, Portland, Oregon,
except portions of the first floor of said Building consisting of the “Alehouse”
and “common areas”, which Premises are more particularly described in the
Brewery Lease.
     B. The Brewery Lease was scheduled to terminate on July 31, 2006, unless
Tenant exercised its option to extend the term as contained in the Brewery
Lease. Tenant timely exercised the option to extend the term of the Brewery
Lease. By this Agreement, the parties hereby set forth their agreement regarding
the same.
Agreement
     For good and valuable consideration, the adequacy of which the parties
hereby acknowledge, the parties hereby agree as follows:
     1. Capitalized Terms. Capitalized terms used in this Agreement shall have
the same meaning as set forth in the Brewery Lease, except as otherwise
expressly provided herein.
     2. Extension and Term of Extension. The Brewery Lease is hereby extended
for an additional period of five (5) years, commencing on August 1, 2006, and
terminating on July 31, 2011 (the “Renewal Term”); on and subject to all of the
terms and conditions set forth in the Brewery Lease, except that (i) the number
of options to extend the Brewery Lease under Article VI thereof shall be two
instead of three, and (ii) Base Rent during the Renewal Term shall be $6,177.04
per month, payable in accordance with the provisions of the Brewery Lease.
     3. No Other Changes. Except as specifically provided herein to the
contrary, all of the terms and conditions of the Brewery Lease shall remain in
full force and effect. In the event of a conflict between the terms of this
Agreement and the Brewery Lease, the terms of this Agreement shall control.
     4. Counterparts. This Agreement may be executed and delivered in
counterparts, each of which shall be deemed an original and all of which taken
together shall constitute one and the same instrument; facsimile delivery of
signatures is sufficient to form a binding agreement.

1



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first written above.

                              LANDLORD:       TENANT:
 
                            MACTARNAHAN LIMITED PARTNERSHIP,       PBC
ACQUISITION, LLC, a Delaware an Oregon limited partnership       limited
liability company
 
                           
By:
  Harmer Mill & Logging Supply Co., an
Oregon corporation, General Partner                        
 
                           
By:
       /s/ R. Scott MacTarnahan       By:         /s/ Jason Rees            
 
                           
Name:
     R. Scott MacTarnahan       Name:         Jason Rees            
Title:
     Pres.       Title:         Manager            

2